                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

  ARI BAILEY,                                            No. 3:11-CV-00577

                                                         (Judge Mannion)
                                     Plaintiff,

            v.

  STEPHEN FOROSTIAK, et al.,

                   Defendants.




                                        ORDER


         In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

         1.       Plaintiff’s action is DISMISSED WITHOUT PREJUDICE for

                  failure to prosecute. The Court may reconsider its dismissal

                  should Plaintiff provide his updated address within a reasonable

                  time period.

         2.       The Clerk of Court is directed to CLOSE this case.



                                                s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge
Dated: March 31, 2020
19-577-01-order




                                            1
